Per Curiam:

The validity of a tax deed more than five years old is involved. On its face it shows a sale of land to the county in September, 1894, for $10.43; an assignment of the certificate by the county clerk, on August 2, 1902, for $16.43; the payment of the subsequent taxes .by the purchaser for the years 1894 up to and including 1900, amounting to $38.64; and the consideration recited in the deed, issued August 6, 1902, is $54.84. By the specific recitals it appears that the interest of the county was assigned for an amount at least $6 less than the cost of redemption, and this patent defect is of itself sufficient to avoid the deed. (Colline v. Jolley, 79 Kan. 695.) This substantial deficiency can not be explained, nor can a sufficient *443amount be found by a reference to the other recitals nor by any rational method of computation, as was done in Milburn v. Beaty, 81 Kan. 696. The recitals are not consistent with each other, and when all are considered it can not be said that an amount equal to the cost of redemption was paid.
The court rightly held the deed to be void on its face. The judgment is affirmed.